Title: To George Washington from Colonel Elias Dayton, 21 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir,
						Elizabeth Town [N.J.] July 21st 1780
					
					I have this morning received the following important intelligence which may, I believe, be depended upon—viz.—That the fleets under Admirals Arbuthnot and Greaves had sailed on wednesday morning—that fifty sail of transports had gone up the sound, expecting to take troops on board at white stone, from whence ’tis said, they are immediately to proceed to Rhode Island.
					They declare it to be their intention to attempt the reduction of that post with the french troops now there, which only consist of five or six thousand, and those sickly and unfit for active service.
					Capt. Stewart of the dragoons in british service, has proposed to give any officer of ours, of inferior rank to a Major, now a prisoner with them, for the three men who deserted him last week, who he says ought not to be considered as deserters but as robbers. He begs also to be permitted to speak with his mother at Eliz. Town point in the presence of an officer—I have refused him the interview without your excellency’s consent and promised to mention his proposal and request in my first letter.
					I would wish to have your excellency’s direction, whether I am to issue provisions from this post to Quarter Masters, waggonmasters women &c. all of whom are making daily & repeated applicatio⟨n⟩.
					From accounts this instant received I believe the enemy will attempt to surprize this post within four days, I wish Colo: Barb⟨er⟩ was here, and about fifty men at Newark; in that case I should expect they would

pay dearly for their presumption; as it is I hope to give a good account of some of them. I am your Excellency Most Huble Servt
					
						Elias Dayton
					
				